--------------------------------------------------------------------------------

Exhibit 10.2
 
Amendment No. 3 to Distribution Services Agreement


This Amendment No. 3 dated as of January 17, 2014 (this “Amendment”) is to the
Distribution Services Agreement dated January 16, 2007, as amended (the
“Agreement”), by and among ALPS Distributors, Inc., a Colorado corporation and a
registered broker-dealer under the Securities Exchange Act of 1934, as amended
(the “Distributor”), GreenHaven Commodity Services, LLC, a Delaware limited
liability company (the “Managing Owner”), and GreenHaven Continuous Commodity
Index Fund, a Delaware statutory trust (the “Fund”).


WHEREAS, the Distributor, the Managing Owner and the Fund wish to amend the
Agreement in certain respects as more fully set forth below effective as of the
date of this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:


1.           Effective as of January 1, 2014 the following sentence replaces the
only sentence of Section 2 (Fees for the Services) of the Agreement as follows:


In exchange for the Distributor’s provision of the Services, the Managing Owner
agrees to pay to the Distributor a fee in an amount to be agreed to in writing
by the parties hereto from time to time, subject to any limitation imposed by
any applicable law, rule or regulation. Distribution fees shall be $50,000 per
annum, not to exceed $150,000 for the three-year period beginning August 9,
2013.


2.           Effective as of the date of this Amendment, the first sentence of
Section 3 (Expenses and Disbursements) of the Agreement is replaced in its
entirety as follows:


The Managing Owner shall reimburse the Distributor for any reasonable expenses
or disbursements incurred by the Distributor in connection with the performance
by the Distributor of its Services hereunder not to exceed $50,000 per annum,
not to exceed $150,000 for the three-year period beginning August 9, 2013.


3.           Except as specifically set forth herein, all other provisions of
the Agreement shall remain in full force and effect.  Any items not herein
defined shall have the meaning ascribed to them in the Agreement.
 
[The remainder of this page left intentionally blank.]
 

1

 

 

 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the Effective Date.

            GREENHAVEN COMMODITY SERVICES, LLC    ALPS DISTRIBUTORS, INC.      
        By:  /s/ Ashmead F. Pringle, III   By:  /s/ Thomas A. Carter  
Name:  Ashmead F. Pringle, III   Name:  Thomas A. Carter   Title:  Manager  
Title:  President  

 
GREENHAVEN CONTINUOUS COMMODITY
INDEX FUND, By its Managing Owner
GREENHAVEN COMMODITY SERVICES, LLC


            By: /s/ Ashmead F. Pringle, III         Name:  Ashmead F. Pringle,
III       Title:  Manager    

 

2

 